ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Ameresco Select, Inc.                        )      ASBCA Nos. 62023, 62024
                                             )
Under Contract No. DACA87-97-D-0011          )

APPEARANCE FOR THE APPELLANT:                       Ron. R. Hutchinson, Esq.
                                                     Doyle & Bachman, LLP
                                                     Arlington, VA

APPEARANCE FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: June 21, 2019




                                                   oministrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62023, 62024, Appeals of
Ameresco Select, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals